Citation Nr: 1036325	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-35 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The Veteran served on active duty from September 1963 to February 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
October 2005 and August 2006 RO rating decisions.  In the October 
2005 rating decision, the RO, in pertinent part, awarded an 
increased (40 percent) rating for bilateral hearing loss.   In 
the August 2006 decision, the RO, in pertinent part, denied 
service connection for coronary artery disease.  

The Board notes that on October 13, 2009, in accordance with 
authority provided in 38 U.S.C. § 1116, the Secretary of Veterans 
Affairs announced his decision to establish presumptions of 
service connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
conditions:  ischemic heart disease, Parkinson's disease, and B 
cell leukemias.  Then, on November 20, 2009, the Secretary 
directed the Board to stay action on all claims for service 
connection that cannot be granted under current law but that 
potentially may be granted based on the planned new presumptions.  

Subsequently, effective August 31, 2010, VA has amended 38 C.F.R. 
§ 3.309(e) to add hairy cell leukemia and other chronic B-cell 
leukemias, Parkinson's disease, and ischemic heart disease to the 
list of presumptive diseases associated with exposure to certain 
herbicide agents.  The final rule is applicable to claims 
received by VA on or after August 31, 2010 and to claims pending 
before VA on that date.  Additionally, VA will apply this rule in 
readjudicating certain previously denied claims as required by 
court orders in Nehmer v. Department of Veterans Affairs, No. CV-
86-6161 TEH (N.D. Cal.). 

The Board notes, however, that implementation of this final rule 
is subject to the provisions of the Congressional Review Act 
(CRA).  The CRA provides for a 60-day waiting period before an 
agency may implement a major rule to allow Congress an 
opportunity to review the regulation.  Accordingly, the stay on 
adjudication of claims for service connection that cannot be 
granted under current law but that potentially may be granted 
based on the planned new presumptions remains in effect.  Thus, 
until the stay is lifted, VA does not have authority to establish 
service connection and award benefits based on these 
presumptions. 

As the Veteran's claim for service connection for coronary artery 
disease may be affected by the establishment of the new 
presumptions, the Board must stay action on this matter.  Once 
the stay has been lifted by the Secretary, the adjudication of 
the claim will be resumed.  

The issue of entitlement to a rating in excess of 40 percent for 
bilateral hearing loss is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran last underwent a VA audiologic evaluation to measure 
the extent of his hearing loss in October 2005.  Subsequently, an 
August 2010 brief noted the Veteran's allegation that his hearing 
has worsened since the time of the previous VA examination.  
Accordingly, due to the Veteran's contention of worsening 
symptomatology, and the extensive period of time since he last 
received a VA audiological evaluation, the Board finds that a 
more contemporaneous audiological evaluation is needed to 
properly evaluate the claim for higher rating.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2009); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).

Prior to arranging for the evaluation, the RO should obtain any 
outstanding VA records of treatment or evaluation of bilateral 
hearing loss from May 2006 to the present.  The RO should also 
obtain any pertinent private treatment records appropriately 
identified by the Veteran.   



Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding VA 
records of treatment or evaluation of 
bilateral hearing loss from May 2006 to the 
present.  The RO should also ask the Veteran 
to identify any additional sources of 
treatment or evaluation he has received for 
bilateral hearing loss since October 2005 and 
should secure copies of complete records of 
the treatment or evaluation from all sources 
appropriately identified.  Any negative 
search should be noted in the record and 
communicated to the Veteran.

2.  The Veteran should be scheduled for a 
comprehensive VA audiological evaluation for 
the purpose of determining the current 
severity of his bilateral hearing loss.  The 
claims file should be furnished to the 
audiologist for his or her review.  Testing 
to determine the current severity of the 
Veteran's hearing loss should include the use 
of a Maryland CNC controlled speech 
discrimination test and a pure tone 
audiometric test.  The evaluation must be 
conducted without the use of hearing aids.  
The evaluating audiologist should 
specifically comment on the effects of the 
Veteran's hearing loss on occupational 
functioning and daily activities.  A 
rationale for any opinion expressed should be 
provided.

3.  Thereafter, the Veteran's claim for a 
rating in excess of 40 percent for bilateral 
hearing loss must be readjudicated on the 
basis of all of the relevant evidence of 
record and all governing legal authority.  If 
the benefit sought on appeal is not granted, 
the Veteran and his representative must be 
provided with a supplemental statement of the 
case.  An appropriate period of time should 
then be allowed for a response, before the 
record is returned to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


